Order filed July 28, 2016




                                     In The

                      Fourteenth Court of Appeals
                                 ____________

                             NO. 14-16-00335-CV
                                 ____________

   CHARLES CLINE AND JASON O&G EQUIPMENT, INC., Appellant

                                       V.

        AXON WELL INTERVENTION PRODUCTS, INC., Appellee


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-74424

                                    ORDER

      The clerk’s record was filed June 15, 2016. Our review has determined that a
relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record on or before August 8, 2016, containing the following document:

      June 13, 2016      Plaintiff Axon Well Intervention Product, Inc.’s
                         Notice of Appeal
       If the requested item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the item is not
a part of the case file.

                                   PER CURIAM